A rehearing has been had. Counsel for the appellants has stressed all of the arguments previously advanced in support of his contentions, as stated in the original opinion. The re-argument, however, and our further consideration of the case in connection therewith have not resulted in a change of opinion with respect to our previous holdings, except in one particular. The evidence does not show that the Beggs' estate is not in course of probate. It does not show that the estate has passed into the hands of trustees possessing powers of contract such as would qualify them as owners within § 6828 of the Compiled Laws for 1913. While the statute includes persons "having the capacity to contract, including guardians of minors or other persons" as persons for whose immediate use and benefit an improvement is made which may result in a mechanic's lien, yet we are of the opinion that the lien would not arise unless such person is authorized to engage in the particular transaction. In other words, the capacity contemplated by the statute is subject to the pursuit of regular authority under direction of the probate court or of a court of general jurisdiction administering a trust. In this respect, we are of the opinion that counsel's contention must be supported. Hence, while guardians or executors or administrators are owners within the mechanic's lien statute, they can not subject the property under their charge to a mechanic's lien, unless the improvement be authorized by *Page 871 
the court to whose jurisdiction as such officers they are subject; or, if in the hands of trustees, it must clearly appear that they act within the trust. Since the record in the present case does not show that the executors acted in pursuance of authority granted by the court in which the estate was being administered, we think it follows that the mechanic's lien is not binding upon the estate. However, the record shows, as indicated in the previous opinion, that the executors of the Beggs estate, who knew that the improvement was being placed upon the property, were likewise heirs and devisees under the will. They were, therefore, beneficial owners. The judgment appealed from must be modified to the extent of decreeing the lien to be valid as against the undivided interests of such beneficiaries. As so modified, the judgment is affirmed; neither party to recover costs on appeal.
CHRISTIANSON, Ch. J., and JOHNSON, BURKE, and NUESSLE, JJ., concur.